ACCEPTED
                                                                                        06-14-00204-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   4/17/2015 4:34:55 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK

                          CAUSE NO. 06-14-00204-CR

CLIFFORD BERNARD NELSON                  §       IN THE COURT OF  APPEALS
                                                               FILED IN
                                                            6th COURT OF APPEALS
                                         §                    TEXARKANA, TEXAS
VS.                                      §         FOR THE SIXTH
                                                            4/17/2015DISTRICT
                                                                      4:34:55 PM
                                         §                      DEBBIE AUTREY
THE STATE OF TEXAS                       §          OF THE STATEClerkOF TEXAS

                  STATE'S FIRST MOTION TO EXTEND TIME
                        FOR FILING STATE’S BRIEF


   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due Monday, April 20, 2015, and I have not completed
   it due to other matters with more pressing deadlines.

2. The State seeks an additional 30 days, until Wednesday, May 20, 2015. The
   undersigned will, nonetheless, attempt to complete and file the State’s brief
   prior to the extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus, bond forfeitures and traffic citation appeals.

      In the past 30 days the undersigned attorney has worked on the following:

      A.     Appellate brief in aggravated robbery case:

             1.     Cordero Brown v. State, 06-14-00115-CR, (10 volumes; 5
                    issues) due April 22, 2015 after one extension .

      B.     Responses to habeas applications:

             1.     Ex parte Laderick Morgan 33,311-B-H-1 March 31, 2015.
             2.     Ex parte Moises Renteria 38,802-A-H-1 April 1, 2015.
             3.     Ex parte James Pierce 37630-A.H-3 April 1, 2015.
              4.    Ex parte Cline 16,318-A-H-12?, WR-16.199-02, March 30, 2015

        C.    PDR’s reviewed:

              1.    Saddler v. State, 6-14-00016-CR, March 23, 2015.
              2.    Pruitt v. State, 6-14-00216-CR, March 30, 2015.

4.      In the next 30 days the undersigned attorney has briefing deadlines in the
        following cases in addition to this one:

        A.    Appellate Briefs:

              1.    Brown v. State, 06-14-00115-CR;
                    (10 volumes; 5 issues) April 22, 2015 after one extension.
              2.    Ross v. State, 06-14-00157-CR due May 11, 2015.


        B.    Responses to 5 habeas applications

              1.    Ex parte Montalbano, 41,041-B-H-1 due April 25, 2015.
              2.    Ex parte Young, 42, 697-B-H-2, due April 28, 2015.
              3.    Ex parte Wyatt, 40, 788-A-H-2?, due April 28, 2015.
              4.    Ex parte Player, 42,164-A-H-1, due April 29, 2015
              5.    Ex parte Freeman, 42,132-B-H-2, due April 29, 2015.


4. Appellant relies on the following facts as good cause for the requested
   extension:

     A. During the past 30 days, the undersigned has submitted seven habeas
        responses, as shown above, and has worked on the Brown brief, which is
        now 95 percent complete. In addition, I have processed numerous traffic
        court appeals and bond forfeiture cases.

     B. No previous extensions have been requested by the State in this case.
   C. This extension is not requested for purposes of delay, but so that justice may
      be done.


                                      Respectfully submitted,
                                      /s/Zan Colson Brown
                                       Zan Colson Brown
                                      Texas Bar No. 03205900
                                      Assistant District Attorney
                                      101 East Methvin St., Suite 333
                                      Longview, TX 75601
                                      Telephone: (903) 236–8440
                                      Facsimile: (903) 236–3701
                                      E-mail: zan.brown@co.gregg.tx.us


                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Ebb Mobley
      P.O. Box. 2309
      Longview, Texas 75606
      Ebb Mob@aol.com

This 17th day of April, 2015.

                                             /s/ ZanColsonBrown
                                             Zan Colson Brown
                                             Assistant District Attorney